Citation Nr: 9922652	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  91-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder (previously claimed as nervous 
disorder).


REPRESENTATION

Appellant represented by:	Henry Irizarry Lopez, Attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1989 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was last before the Board in 
June 1994, at which time it was remanded to the RO for 
additional development.  

The issue of entitlement to pension benefits is no longer in 
appellate status before the Board in light of the RO's grant 
of such benefits by rating decision in January 1998.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, 
then claimed as a nervous disorder, was previously denied by 
the Board in a decision dated in October 1979.

2.  Evidence associated with the claims file since the 
October 1979 Board decision is so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The October 1979 Board decision is final.  38 U.S.C.A. 
§§ 7102(a), 7103(a), 7104(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100(a) (1998).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. 
§§ 20.1000-1003 (1998) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999); see 
also 38 U.S.C.A. §§ 7103(a), 7111 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1998).  In order to reopen a claim which 
has been previously finally denied by the Board, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

Entitlement to service connection for an acquired psychiatric 
disorder, then claimed as a nervous disorder, was denied by 
the Board in October 1979.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).  In its decision of 
October 1979, the Board discussed the evidence then of record 
and concluded, in essence, that the medical evidence did not 
establish a diagnosis of an acquired psychiatric disorder 
until a number of years after service, and in view of the 
fact that the appellant's service medical records showed no 
treatment during service for a psychiatric disorder, or upon 
separation examination, the essential elements needed to 
award service connection were not established.  See 38 C.F.R. 
§§ 3.303, 3.307 (1998).

Evidence submitted in connection with the present appeal 
includes statements from private physicians (Drs. Zamora and 
Echeandia) each of whom report in essentially equivalent 
language that the appellant developed a nervous disorder as a 
result of his military service.  Dr. Zamora, in a statement 
dated in January 1992, certified that he had treated the 
appellant on several occasions between 1969 and 1973, which 
was within one year after service, for symptoms of anxiety 
and depression which he believed was related to exposure to 
Agent Orange and the "effects of the war."

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

With the above-cited facts for consideration, the Board will 
reopen the claim of service connection for an acquired 
psychiatric disorder.  When read together with the 
appellant's contentions on appeal, the Board concludes that 
the new evidence submitted or associated with the record 
since the 1979 Board decision, in particular, the statements 
cited above from Drs. Zamora and Echeandia, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim was previously 
denied by the Board essentially on the grounds that he did 
not have a diagnosis of a nervous disorder shown in service 
or within a year thereafter.  Presently, by the 
aforementioned private medical records, he has such a 
diagnosis which raises the possibility of service incurrence.  
Accordingly, this evidence is found to be material to the 
issue on appeal.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened. The Board also concludes that the 
claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991), see Elkins, Winters, supra, which thus permits further 
development of the appellant's claim, as set forth below in 
the REMAND section of this decision.


ORDER

To the extent of the finding that evidence submitted since 
the October 1979 Board decision constitutes new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for an acquired psychiatric disorder, the 
appeal is granted.


REMAND

This case must be remanded for further development.  
Following recertification and transfer of the claims file to 
the Board on May 27, 1999, and while the case was out of the 
Board's control for Spanish-to-English translations of 
numerous documents, the Board received additional evidence 
from the RO in June 1999, or prior to expiration of the 90-
day period under 38 C.F.R. § 20.1304(a) (1998).  However, it 
does not appear that the appellant waived consideration of 
this evidence by the RO in favor of initial review by the 
Board.  It is clear, however, that this evidence is highly 
relevant to the appellant's claim for service connection for 
PTSD, particularly, a witness statement from a Mr. [redacted]
[redacted] dated March 13, 1999, and military records reflecting 
that he was awarded the foreign-government issued Vietnam 
Cross of Gallantry with a Palm Unit Citation Badge.  
Accordingly, pursuant to 38 C.F.R. § 20.1304(c), this 
evidence is referred to the RO for review on readjudication 
and preparation of a supplemental statement of the case.

In view of the fact that additional evidence has been 
received pertinent to the claims, the Board believes that the 
present state of the record requires further medical 
development.  There appears to be a conflictory diagnostic 
picture in light of the various psychiatric diagnoses of 
record, and hence, another medical examination is needed.  
Well-settled case law of the Court holds that VA cannot rely 
on an absence of medical evidence or unsubstantiated medical 
conclusions to deny a claim.  See Williams v. Brown, 4 Vet. 
App. 270 (1993) and Colvin, supra, 1 Vet. App. 171, 175 
(1991).  Therefore, the Board will request the RO to obtain a 
medical examination and opinion addressing the etiology of 
any psychiatric disorder(s) found present and whether there 
is a relationship between any psychiatric disorder and an 
incident or event or the appellant's military service.  If a 
personality disorder is found present, the RO is directed on 
remand to consider the presumption of soundness as set forth 
in 38 U.S.C.A. § 1111 (West 1991), 38 C.F.R. 3.304(b) (1998) 
and the General Counsel's holding in OGC Precedent Opinion 
82-90 (July 18, 1990).  In OGC 82-90, the General Counsel 
held that service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if the evidence on the whole establishes that the familial 
condition was incurred or aggravated during service within 
the meaning of the law and VA regulations.

In addition, the Board notes that 38 C.F.R. § 3.304(f) was 
amended during the pendency of this appeal.  The new version 
of the regulation is effective from March 7, 1997, see 64 
Fed. Reg. 32807 (June 18, 1999), and hence, as this claim was 
still pending on that date, the revised version must be 
considered.  Karnas, supra.

Finally, the Board notes that precedent holdings of the Court 
issued during the pendency of this appeal provide new 
guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997) and 
Moreau v. Brown, 9 Vet. App. 389 (1996).  Although many of 
the details of the appellant's alleged stressor experiences 
are not verified, it should be noted that in Suozzi, the 
Court expressly held that a veteran need not prove "every 
detail" of an alleged stressor.  Id. at 311.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the appellant 
for a medical examination by a VA or 
private fee-basis psychiatrist who has 
not previously examined, evaluated or 
treated the appellant.  The entire claims 
folder and a copy of this remand must be 
provided to the psychiatrist in 
connection with this opinion request.  
The psychiatrist should undertake a 
longitudinal review of the appellant's 
medical history for the purpose of 
determining the diagnoses of any 
currently manifested psychiatric 
disorder(s) and the most probable 
etiology(ies) for same, as is medically 
possible, based on evidence of record, to 
include the service medical records, 
examination/medical opinion reports, and 
available in/outpatient medical records.  
A multiaxial diagnosis based on the 
current DSM-IV diagnostic criteria is 
required.  It is requested that the 
psychiatrist address the etiology of any 
psychiatric disorder(s) relative to any 
event or incident of the appellant's 
military service and the 
treatment/diagnoses provided therein.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  Moreover, if a personality 
disorder(s) is diagnosed, the 
psychiatrist is requested to address 
whether such disorder(s) were aggravated 
or made worse during service, and, if so, 
to what extent or degree.  The medical 
opinions should be comprehensive and 
should include full rationale and a 
discussion of all medical studies on the 
subject matter deemed to be pertinent to 
support the conclusions reached.  The 
report of the medical opinion should be 
associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical examination report 
is in compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner or fails to include 
adequate responses to the specific 
opinions requested, it must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (1998); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, 
the RO must readjudicate the issues 
presently in appellate status with 
consideration of all the evidence 
including the newly submitted evidence 
received by the Board in June 1999, as 
alluded to above.  With regard to the 
reopened claim for the acquired 
psychiatric disorder, the RO's 
readjudication of this claim should be in 
accord with a merits-based review of the 
evidence of record.  Also, the RO should 
ensure that its readjudication of the 
PTSD claim includes consideration of the 
revised version of 38 C.F.R. § 3.304(f), 
and within the analytical framework 
provided by the Court in Suozzi, Cohen 
and Moreau, as alluded to above.  
Additionally, as noted above, for any 
personality disorder(s) found present, 
the RO should address in-service 
aggravation in accord with OGC 82-90, as 
set forth above.  If the decision on the 
appealed claims remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the RO subsequent to the issuance of the 
January 1999 supplemental statement of 
the case.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument to the RO 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

